  Case 1:20-cv-00079-DAK Document 36 Filed 02/24/21 PageID.426 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH


STEPHEN C. ALEXANDER,
                                                        MEMORANDUM DECISION
                   Plaintiff,                               AND ORDER

vs.                                                    Case No. 1:20-cv-0079-DAK-DAO

BRIDGERLAND TECHNICAL                                        Judge Dale A. Kimball
COLLEGE, and K. CHAD CAMPBELL,
                                                       Magistrate Judge Daphne A. Oberg
                   Defendants.


       This matter is before the court on Defendants Bridgerland Technical College and K. Chad

Campbell’s Motion to Dismiss Amended Complaint [ECF No. 27]. On January 27, 2021, the

court held a hearing on the motion by Zoom videoconferencing due to the Covid-19 pandemic.

At the hearing, Lincoln W. Hobbs represented Plaintiff and Christine Hashimoto and Alain

Balmanno represented Defendants. The court took the motion under advisement. After carefully

considering the memoranda filed by the parties and the law and facts relevant to the pending

motion, the court issues the following Memorandum Decision and Order.

                                        BACKGROUND

       Plaintiff Stephen Alexander worked at Bridgerland Technical College for over 32 years.

His most recent title was School Psychologist. On January 18, 2019, Bridgerland’s President K.

Chad Campbell notified Alexander that his position of Counselor and School Psychologist was

subject to a reduction-in-force and being eliminated on February 28, 2019. Alexander was told at

that time that his position was being eliminated due to limited legislative appropriations and

internal efficiency recommendations which had been given by the Utah Legislature. Campbell

informed Alexander that his clinical duties would be outsourced and his ancillary duties would be
  Case 1:20-cv-00079-DAK Document 36 Filed 02/24/21 PageID.427 Page 2 of 9




dispersed among several other individuals. Alexander was the only School Psychologist on staff

at Bridgerland.

       Alexander requested and was granted the ability to work through June 30, 2019, which he

believed was the completion of his current contract. Campbell stated to Alexander that it may be

possible for him to take early retirement instead of termination due to a reduction-in-force.

Campbell offered to explore this option if Alexander did not seek legal counsel. In a second

meeting on February 4, 2019, Campbell again offered that it may be possible for Alexander to elect

early retirement so long as he did not involve attorneys.

       At the close of the 2019 Utah Legislative Session in March 2019, it was announced that

Bridgerland’s overall budget was increased for the 2019 fiscal year. However, Bridgerland did

not reconsider its reduction in force of Alexander’s position.

       On October 4, 2019, three months after Alexander left his employment with Bridgerland,

Alexander sent a demand letter to Campbell alleging wrongful termination and discrimination.

The letter fulfilled the Utah Governmental Immunity Act’s notice requirement. The letter also

requested that Bridgerland view it as a complaint of discrimination pursuant to Section 305.2 of

Bridgerland’s policies. Campbell did not respond to the letter, and Alexander brought the instant

action in Utah state court. Defendants then removed the action to this court.

                                          DISCUSSION

                                 Defendants= Motion to Dismiss

       Defendants move to dismiss all five causes of action in Alexander’s Amended Complaint.

More specifically, Defendants argue that the court should dismiss: (1) the first cause of action for

declaratory judgment because it is tied to all of his other causes of action which should be

dismissed; (2) the contract related causes of action because Bridgerland did not plausibly breach

                                                 2
  Case 1:20-cv-00079-DAK Document 36 Filed 02/24/21 PageID.428 Page 3 of 9




any of its policies which form the basis for the contract claims; (3) the federal constitutional claims

because Bridgerland is not a person against whom federal constitutional claims can be brought; (4)

the Utah constitutional claims because there is no plausible flagrant violation of Alexander’s state

constitutional rights; and (5) the interference with contract claim against Campbell because

Alexander has not alleged any facts plausibly demonstrating that Campbell acted outside the scope

of his employment. The court will address Alexander’s federal claims first.

        1. Section 1983 Claim

        Alexander's fourth cause of action asserts, in part, a claim against Bridgerland for alleged

due process violations and deprivations of property rights under the United States Constitution. A

plaintiff may bring a claim for relief for violations of federal constitutional rights through 42

U.S.C. § 1983. However, Bridgerland argues that it is not a “person” against whom federal

constitutional claims can be brought.

        Bridgerland asserts that it is an "arm of the state" and therefore not a "person" within the

meaning of § 1983. Will v. Michigan Dept. of State Police, 491 U.S. 58, 68-71 (1989); Harris v.

Champion, 51 F.3d 901, 905-06 (10th Cir. 1995).1 Bridgerland is part of the Utah System of

Higher Education and is one of eight fully accredited technical colleges in the Utah System of

Technical Colleges. Utah Code Ann. § 53B-2a-105(1). Utah's state universities, which are part

of the Utah System of Higher Education have routinely been classified as arms of the state. See

Watson v. University of Utah Med. Ctr., 75 F.3d 569, 575-76 (10th Cir. 1996).

        Alexander concedes that Bridgerland is an arm of the state and cannot be sued for damages

under § 1983, but he contends that he can receive the equitable relief of reinstatement under the Ex

Parte Young exception to § 1983. Ex Parte Young, 209 U.S. 123, 159-60 (1908). Alexander,

1 The Will “no person” defense is not waivable. Arizonans for Official English v. Arizona, 520 U.S. 43, 69 (1997).
Therefore, even though Defendants removed this case to federal court and may have waived an Eleventh Amendment
immunity defense, the “no person” defense remains viable.
                                                        3
  Case 1:20-cv-00079-DAK Document 36 Filed 02/24/21 PageID.429 Page 4 of 9




however, cannot bring a claim under § 1983 against an arm of the state for injunctive relief to

redress a past harm. The Ex Parte Young exception only applies to “prospective injunctive

relief.” Levy v. Kansas Dep’t of Soc. & Rehab. Servs., 789 F.3d 1164, 1168-69 (10th Cir. 2015).

“Determining whether a request for injunctive relief is prospective requires a ‘straightforward

inquiry into whether [the] complaint alleges an ongoing violation of federal law and seeks relief

properly characterized as prospective.’” Buchheit v. Green, 705 F.3d 1157, 1159 (10th Cir. 2012)

(quoting Verizon Md., Inc. v. Pub. Serv. Comm’n, 535 U.S. 635, 645 (2002)). If a plaintiff “is

merely seeking to address alleged past harms rather than prevent prospective violations of federal

law, we can only reasonably categorize such relief as retrospective.” Id.

       Because Alexander’s requested reinstatement of his previous position at Bridgerland is

injunctive relief meant to address past harms, not prevent future violations of federal law, such

relief is retrospective, not prospective. Therefore, Alexander does not fit within the Ex Parte

Young exception. Accordingly, the court dismisses his § 1983 claim because Bridgerland, as an

arm of the state, is not a person under Section 1983.

       2. Personal Capacity Claim

       A state official, such as Campbell, in his personal capacity, is a “person” under § 1983.

However, Alexander does not appear to allege a personal capacity § 1983 action against Campbell.

Alexander’s Fourth Cause of Action for violation of protected property rights pursuant to the

United States Constitution states in the heading that it is only against Bridgerland. In Paragraph

71 of the Amended Complaint, however, Alexander states that “defendants”—in the

plural—breached his rights by attempting to deprive him of the right to counsel and terminating

him without cause in violation of the school’s policies and procedures. The use of the plural term

“Defendants” indicates that Alexander may have intended to allege the claim against Campbell as

                                                 4
  Case 1:20-cv-00079-DAK Document 36 Filed 02/24/21 PageID.430 Page 5 of 9




well as Bridgerland. However, the plural use of Defendants also indicates that Defendants acted

together and, as such, Campbell was acting in his official capacity. Alexander appears to have

referenced Campbell only in his official capacity for purposes of seeking prospective injunctive

relief. Accordingly, there is no allegation of a § 1983 personal capacity suit against Campbell

individually.2

        To the extent that Alexander’s Amended Complaint could be construed to allege a personal

capacity suit against Campbell individually, he has not alleged that Campbell violated a clearly

established federal law when he discouraged Alexander from engaging counsel and offered him an

early retirement in lieu of the reduction in force termination. There is no constitutional right to

counsel in the civil context. And, Alexander’s claim that Campbell could not offer an early

retirement after he gave Alexander notice of the reduction of force only alleges that Campbell

failed to follow Bridgerland’s policies, not federal constitutional law. Moreover, Alexander’s

claim that Bridgerland, or Campbell specifically, improperly reduced the time for filing a

grievance or discrimination claim from 180 days to 30 days, did not implicate due process rights

because it did not preclude Alexander from filing a grievance. Alexander had five months to file

a grievance after he received his termination notice and was terminated. During that time period,

he challenged the date of termination and received an extension, proving that he had an

opportunity to be heard. Alexander does not demonstrate how the alleged change in the timing to

file a grievance affected him. Accordingly, even if the court construed Alexander’s § 1983 cause

of action to include a personal capacity suit against Campbell, the claim is not sufficiently alleged

to withstand a motion to dismiss.




2 Alexander asserts a state law claim against Campbell for interference with contractual relations which is
substantively distinct from a personal capacity action under § 1983.
                                                         5
  Case 1:20-cv-00079-DAK Document 36 Filed 02/24/21 PageID.431 Page 6 of 9




       3. Declaratory Judgment Claims

       Alexander's first cause of action for declaratory judgment merely recites elements of

Alexander's other causes of action. The declaratory judgment cause of action does not state an

independent cause of action. “[T]he Declaratory Judgment Act ‘does not confer jurisdiction upon

federal courts, so the power to issue declaratory judgments must lie in some independent basis of

jurisdiction.’” Devon Energy Production, L.P. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195,

1202 (10th Cir. 2012) (quoting Cardtoons, L.C. v. Major League Baseball Players Ass’n, 95 F.3d

959, 964 (10th Cir. 1996). “Rather than expand the jurisdiction of federal courts, the Act only

expanded the range of remedies available in federal courts.” Woods v. City and County of

Denver, 62 Fed. Appx. 286, 289 (10th Cir. 2003) (citing Skelly Oil Co. v. Philliips Petroleum Co.,

339 U.S. 667, 671 (1950)). A court must determine “whether the court had an independent basis

for jurisdiction which would empower it to enter a declaratory judgment.” Id.

       Alexander’s Declaratory Judgment cause of action references his Fourth Cause of Action

for federal due process violations by asking the court to declare that Campbell’s actions in

discouraging Alexander from seeking the advice of counsel, suggesting that Alenxander exchange

his termination letter for a request for voluntary early retirement, and seeking to shorten the period

of filing grievances against Bridgerland constitute flagrant violations of Alexander’s rights under

the federal constitution.

       Alexander’s Declaratory Judgment cause of action does not state an independent cause of

action under federal law. And, because the court has dismissed Alexander’s federal constitutional

claims, there is no longer any federal question jurisdiction. Moreover, as discussed above, there

is no federal constitutional right to counsel in this context, the early retirement issue concerns only

Bridgerland policies, not constitutional rights, and Alexander has not alleged how the shortened

                                                  6
  Case 1:20-cv-00079-DAK Document 36 Filed 02/24/21 PageID.432 Page 7 of 9




grievance period deprived him of his due process right to be heard in this case. Therefore, the

portion of Alexander’s declaratory judgment cause of action relating to federal constitutional

rights lacks merit. Accordingly, Alexander’s declaratory judgment action does not provide

federal jurisdiction.

        4. Supplemental Jurisdiction

        Alexander’s federal constitutional claims provide the only basis for federal jurisdiction in

this case. Alexander’s remaining state law claims are only before this court as a result of the

court’s supplemental jurisdiction. Although some of Alexander’s state law claims may

tangentially reference a federal statute, such as the Older Worker’s Benefit Protection Act or

harassment based on age that could be a reference to the Age Discrimination in Employment Act,

Alexander does not bring claims under these federal statutes and the federal issues do not

predominate over the state claims to the extent necessary to provide federal jurisdiction over those

claims. Madsen v. Prudential Fed. Sav. & Loan Assn., 635 F.2d 797, 800 (10th Cir. 1980) (“[T]he

required federal right or immunity must be an essential element of the plaintiff’s cause of action

and the federal controversy must be disclosed upon the face of the complaint.”).

        The exercise of supplemental jurisdiction is discretionary and usually should not be

exercised when the federal claims have been dismissed, especially when that dismissal is early in

the litigation. Koch v. City of Del City, 660 F.3d 1228, 1248 (10th Cir. 2011); Smith v. City of

Enid ex rel. Enid City Comm'n, 149 F.3d 1151, 1156 (10th Cir. 1998) (“When all federal claims

have been dismissed, the court may, and usually should, decline to exercise jurisdiction over any

remaining state claims.”); Barnett v. Hall, Estill, Hardwick, Gable, Golden & Nelson, 956 F.3d

1228, 1239 (10th Cir. 2020) (encouraging district courts to decline jurisdiction over state law

claims when a court dismisses the federal claims early in a case). In VR Acquisitions, LLC v.

                                                 7
  Case 1:20-cv-00079-DAK Document 36 Filed 02/24/21 PageID.433 Page 8 of 9




Wasatch County, 853 F.3d 1142, 1149-50 (10th Cir. 2017), the Tenth Circuit reversed the district

court’s order dismissing state law claims with prejudice, concluding that “the district court should

have simply declined to exercise supplemental jurisdiction over [plaintiff]’s state-law claims after

it dismissed [plaintiff]’s federal claims.” VR Acquisitions, LLC v. Wasatch County, 853 F.3d

1142, 1149-50 (10th Cir. 2017); see also Brooks v. Gaenzle, 614 F.3d 1213, 1230 (10th Cir. 2010)

(affirming district court's dismissal of federal claims, reversing grant of summary judgment on

state-law claim, and remanding with instructions to dismiss state-law claim without prejudice).

Because the court has dismissed Plaintiff’s federal claims at this early stage of the litigation, the

court declines to exercise jurisdiction over Plaintiff’s remaining state law claims.

       When a district court declines to exercise supplemental jurisdiction over a case removed

from state court, the court can dismiss the state law claims without prejudice or remand them to

state court. Id. at 1238-39; see also Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 351 (1988).

The court, in its discretion, remands this case to state court.

       5. Fees and Costs

       Section 1988 provides that “[i]n any action or proceeding to enforce a provision of

Sections 1981, 1982, 1983, 1985, and 1986 of this title . . . the Court in its discretion may allow the

prevailing party . . . a reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988.     A

prevailing defendant may receive attorneys’ fees and costs when “in the exercise of its discretion

[the trial court] has found that the plaintiff’s actions were frivolous, unreasonable, or without

foundation,” or if the plaintiff “continued to litigate after it clearly became so.” Christiansburg

Garmet Co. v. EEOC, 434 U.S. 412, 421-22 (1978). In exercising its discretion to award fees and

costs, courts should “resist the understandable temptation to engage in post hoc reasoning by




                                                   8
  Case 1:20-cv-00079-DAK Document 36 Filed 02/24/21 PageID.434 Page 9 of 9




concluding that, because a plaintiff did not ultimately prevail, his [or her] action must have been

unreasonable or without foundation.” Id. at 421.

       In this case, Defendants prevailed on Alexander’s § 1983 claim. The court, however,

concludes that Alexander’s case was not unreasonable, frivolous, groundless, or brought for

vexatious reasons. The award of fees and costs against a plaintiff should be reserved for the most

egregious cases, and the court concludes that this case does not rise to such level. Accordingly,

the court will not entertain a motion for fees and costs from Defendants.

                                             CONCLUSION

       Based on the above reasoning, Defendants’ Motion to Dismiss Amended Complaint [ECF

No. 27] is GRANTED as to Alexander’s federal claims. The court declines to exercise

supplemental jurisdiction over Alexander’s remaining state law claims and remands the action to

the First Judicial District Court, in and for Cache County, State of Utah, Case Number 200100174.

Pursuant to 42 U.S.C. § 1447(c), the Clerk of Court shall mail a certified copy of this order to the

clerk of said state court. The Clerk of Court is further directed to close this case. Each party

shall bear his and its own fees and costs.

       DATED this 24th day of February, 2021.

                                               BY THE COURT



                                               _______________________________
                                               DALE A. KIMBALL
                                               United States District Judge




                                                 9
